Exhibit 10.21

SEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This seventh amendment to Amended and Restated Credit Agreement (this
“Amendment”) is entered into as of February 27, 2010, between Natus Medical
Incorporated a Delaware corporation (“Borrower”), and Wells Fargo Bank, National
Association (“Bank”).

Whereas Borrower is currently indebted to Bank pursuant to the terms and
conditions of the Amended and Restated Credit Agreement, dated as of
November 28, 2007 (as amended, amended and restated, modified or supplemented
prior to the date hereof, the “Credit Agreement”), between Borrower and Bank;
and whereas Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect such changes;

Now, therefore, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree that the Credit
Agreement shall be amended as follows; provided that nothing contained herein
shall terminate any security interests, guaranties, subordinations or other
documents in favor of Bank, all of which shall remain in full force and effect
unless expressly amended hereby:

Section 1. Definitions. Each capitalized term used but not otherwise defined
herein has the meaning assigned to it in the Credit Agreement.

Section 2. Amendments to Credit Agreement. Subject to Section 3 hereof, the
Credit Agreement is hereby amended as follows:

(a) The definition of “Revolving Credit Maturity Date” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Revolving Credit Maturity Date” means April 30, 2010.

(b) Section 6.9(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:

(a) As of each fiscal quarter end of Borrower, Consolidated EBITDA not less than
the amount set forth below:

For each quarterly period ending as of each fiscal quarter end of Borrower
ending on or before September 30, 2008: $5,000,000



--------------------------------------------------------------------------------

For the four consecutive fiscal quarters ending as of each fiscal quarter end of
Borrower ending on December 31, 2008 and March 31, 2009: $35,000,000 For the
four consecutive fiscal quarters ending as of each fiscal quarter end of
Borrower ending on June 30, 2009 and September 30, 2009: $32,000,000 For the
four consecutive fiscal quarters ending as of each fiscal quarter end of
Borrower ending on December 31, 2009 and March 31, 2010: $28,000,000.

Section 3. Conditions Precedent. This Amendment, including, without limitation
the amendments to the Credit Agreement contained herein, shall become effective
as of the date first set forth above (the “Effective Date”) upon satisfaction of
all of the conditions set forth in this Section 3 to the satisfaction of Bank;
provided that, in the event such conditions are not so satisfied on or before
February 27, 2010, then this Amendment shall be of no further force and effect:

(a) Bank shall have received each of the following, duly executed and delivered
by each of the applicable parties thereto:

(i) this Amendment together with the Consent and Reaffirmation attached hereto;
and

(ii) such other documents as Bank may require under any other Section of this
Amendment; and

(b) No Event of Default or event which, with the giving of notice, the lapse of
time or both would constitute an Event of Default, shall have occurred and be
continuing.

Section 4. Interpretation. Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. This Amendment and the Credit Agreement shall be read
together, as one document. The Recitals hereto, including the terms defined
therein, are incorporated herein by this reference and acknowledged by Borrower
to be true, correct and complete.

Section 5. Representations, Warranties and Covenants. Borrower hereby remakes
all representations and warranties contained in the Credit Agreement and
reaffirms all covenants set forth therein (as amended hereby) as of the date of
this Amendment. Borrower further certifies that as of the date of this Amendment
there exists no Event of Default, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute an Event of
Default.

Section 6. Further Assurances. Borrower will make, execute, endorse,
acknowledge, and deliver any agreements, documents, or instruments, and take any
and all other actions, as may from time to time be reasonably requested by Bank
to perfect and maintain the validity and priority of the liens and security
interests granted to Bank pursuant to the Credit Agreement and the other Loan
Documents and to effect, confirm, or further assure or protect and preserve the
interests, rights, and remedies of Bank under the Credit Agreement (as amended
hereby) and the other Loan Documents.



--------------------------------------------------------------------------------

Section 7. Counterparts. This Amendment may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes. Delivery
of an executed counterpart of a signature page of this Amendment by
telefacsimile transmission shall be as effective as delivery of a manually
executed counterpart hereof.

Section 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of California.

[Signatures follow on next page.]

In witness whereof, the parties hereto have caused this Amendment to be executed
as of the date first written above.

Natus Medical Incorporated, a Delaware corporation

 

By:

 

/s/ Steven J. Murphy

Name:

 

Steven J. Murphy

Title:

 

Vice President Finance and Chief Financial Officer

Wells Fargo Bank, National Association

 

By:

 

/s/ J. Matthew Jurgens

Name:

 

J. Matthew Jurgens

Title:

 

Vice President



--------------------------------------------------------------------------------

Seventh Amendment to Amended and Restated Credit Agreement

Consent and Reaffirmation

Each of the undersigned, a subsidiary of Natus Medical Incorporated (“Borrower”)
who has executed both a Continuing Guaranty and a Third Party Security
Agreement, each in favor of Wells Fargo Bank, National Association (“Bank”),
hereby: (i) consents to the foregoing Seventh Amendment to Amended and Restated
Credit Agreement; (ii) reaffirms its obligations under its respective Continuing
Guaranty and its. respective Third Party Security Agreement; (iii) reaffirms the
waivers of each and every one of the defenses to such obligations as set forth
in such Continuing Guaranty and such Third Party Security Agreement; and
(iv) reaffirms that its obligations under such Continuing Guaranty and such
Third Party Security Agreement are separate and distinct from the obligations of
any other party under the Credit Agreement (as modified by the Seventh Amendment
to Amended and Restated Credit Agreement) and the other Loan Documents.

Dated as of February 27, 2010

Guarantor:

Natus Acquisition Corporation

 

By:

 

/s/ Steven J. Murphy

Name:

 

Steven J. Murphy

Title:

 

Chief Financial Officer

NeuroCom International, Inc.

 

By:

 

/s/ Steven J. Murphy

Name:

 

Steven J. Murphy

Title:

 

Chief Financial Officer

Alpine Biomed Holdings Corp.

 

By:

 

/s/ Steven J. Murphy

Name:

 

Steven J. Murphy

Title:

 

Chief Financial Officer